In a child custody proceeding pursuant to Family Court Act article 6, the mother appeals, as limited by her brief, from so much of an order of the Family Court, Orange County (Kiedaisch, J.), entered October 20, 2000, as denied, after a hearing, her petition to relocate to the State of Florida, or in the alternative, to Rochester, New York, with the parties’ children.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the mother’s contentions, the record provides a sound and substantial basis for the Family Court’s determination that it was not in the best interests of the children to grant her petition to relocate (see Matter of Tropea v Tropea, 87 NY2d 727, 739 [1996]; Matter of Rotering v Rotering, 6 AD3d 718 [2004]; Rutigliano v Rutigliano, 5 AD3d 581 [2004]; Matter of Confort v Nicolai, 309 AD2d 861 [2003]; Kime v Kime, 302 AD2d 564 [2003]). Altman, J.P., H. Miller, Townes and Fisher, JJ., concur.